Dismissed and Opinion Filed January 15, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01059-CV

                         LAKEITH AMIR-SHARIF, Appellant
                                      V.
                     QUIK TRIP STORE NO. #909, ET AL., Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-03023

                             MEMORANDUM OPINION
                         Before Justices Francis, Lang-Miers, and Evans
                                    Opinion by Justice Evans
       Before the Court is appellant’s January 9, 2015, motion for voluntary dismissal of appeal.

In the motion, appellant states his research provides he does not have standing to pursue the

appeal of the orders in question and that this Court lacks jurisdiction to consider his complaints.

We grant the motion and dismiss this appeal. TEX. R. APP. P. 42.1(a).




141059F.P05
                                                   /David Evans/
                                                   DAVID EVANS
                                                   JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

LAKEITH AMIR-SHARIF, Appellant                      On Appeal from the 191st Judicial District
                                                    Court, Dallas County, Texas
No. 05-14-01059-CV         V.                       Trial Court Cause No. DC-14-03023.
                                                    Opinion delivered by Justice Evans. Justices
QUIK TRIP STORE NO. #909, ET AL.,                   Francis and Stoddart participating.
Appellees

       Based on appellant’s January 9, 2015, motion for voluntary dismissal of the appeal and in
accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 15th day of January, 2015.




                                              –2–